Field, J.
The first exception is to the refusal to rule that the evidence would not warrant the jury in convicting the defendant. Unnecessarily leaving a horse harnessed to a carriage in the woods, where it remains all night uncared for, when it appears that the horse was actually without food and drink for more than twenty-four hours except the food which it obtained in the *512woods, is evidence of a failure to provide the horse with proper food and drink. Such treatment has some tendency to injure a horse, if not to cause it some suffering.
The rulings requested “ at the conclusion of the judge’s charge ” were, we think, rightly refused. The Legislature has, in the Pub. Sts. c. 207, § 52, prohibited different things, each of which has some tendency to cause suffering, injury, or death to an animal. The defendant was charged with unnecessarily failing to provide a horse in his custody with proper food, drink, and protection from the weather, and this in terms is made an offence by this section of the statute. The section also prohibits the infliction of unnecessary cruelty upon an animal. It cannot be held, as matter of law, that the two clauses mean the same thing, or that the meaning of one clause is to be determined by the meaning of the other. In each clause the words used are common English words, and it must be taken that they are used in their ordinary signification. As we interpret the words, the statute does not require that the failure to provide proper food, drink, and protection must be such that on account of it the animal has cruelly suffered.
Whether the defendant was intoxicated at the time he left the horse in the woods was only material in determining the question whether he unnecessarily left the horse there. The defendant testified that he got “bewildered.” If he got bewildered because he had voluntarily become intoxicated, the fact that he got bewildered would not be a defence. If he got bewildered from other causes, the fact might be a defence. From all the evidence, we think that the jury could properly find, either that the defendant was not bewildered, or if he was, that intoxication was the only reasonable explanation of his condition.

Exceptions overruled.